RICHARDSON, C. J.,
dissenting.
The only issue in this case is whether the initial “stop” of petitioner was lawful.1 The MVD hearings officer concluded:
“The two * * * officers that were following the vehicles with their overhead fights and sirens operating could also reasonably believe that the two vehicles were, and had been traveling together, based on their observations and radio information. * * * Both vehicles were failing to yield for the overhead fights of emergency vehicles.”
He held that the stop of both vehicles was lawful because they had failed to yield to an emergency vehicle.
The majority concludes:
“The police officer who stopped petitioner did not testify, nor did he tell [the arresting officer] why he made the stop. The hearings officer’s conclusion that petitioner was stopped because he failed to yield to an emergency vehicle is pure conjecture. The hearings officer erred as a matter of law in concluding that the initial stop was lawful, because there was no evidence on which to base that conclusion.” 134 Or App at 635.
The majority does not recite a principle of law; however, the implication from its conclusion is that the officer must articulate a subjective reason for the stop regardless of whether it was an otherwise justifiable stop.
In State v. Matthews, 320 Or 398, 884 P2d 1224 (1994), the court said that a traffic infraction stop was valid if the stopping officer believed an infraction had been committed and that belief was objectively reasonable under the circumstances. Provided the stop is justifiable based on the probable cause test set out in Matthews, an officer’s motive or *637additional reasons, which may contribute to the decision to make the stop, are irrelevant. State v. Carter/Dawson, 287 Or 479, 485, 600 P2d 873 (1979); State v. Allen, 112 Or App 70, 826 P2d 127, rev den 314 Or 176 (1992). Even if the officer or the state misidentifies the legal or factual predicate for it, the stop may nevertheless be valid if an alternative factual and legal basis exists for it.
For example, in State v. Doherty, 92 Or App 105, 757 P2d 860, rev den 306 Or 660 (1988), the officer saw the defendant drive from a parking lot and accelerate to a high speed and he heard a loud engine noise. He stopped tbe defendant and gave him a citation for “exhibition of acceleration” in violation of ORS 811.125(l)(d). The defendant moved to suppress evidence obtained after the stop, arguing that the stop was invalid because there was no objective basis that he had committed the violation for which he was stopped. The trial court agreed that the basis identified by the officer was wrong, but found that there was an objective basis to believe that the defendant had committed the traffic infraction of causing unreasonable noise with his vehicle. ORS 815.025. We agreed and held:
“Although the officer did not cite defendant for causing unreasonable noise, the facts relied upon by the officer, when viewed objectively, provided probable cause to believe that that traffic infraction had been committed.” Id. at 107.
See also Matthews; State v. Bea, 318 Or 220, 864 P2d 854 (1993); Carter/Dawson.
It is clear from our opinions and those of the Supreme Court that, in determining the validity of a traffic stop, the focus is on the officer’s belief that an infraction occurred and whether that belief is objectively reasonable in the light of the circumstances, not on the officer’s motivations for the stop. Here, the majority has sought a particular reason that the officer may have had for making the stop instead of examining the facts surrounding the stop to determine whether the stop was justifiable under Matthews.
The majority also contends: “Here, there is no evidence that the stopping officer subjectively believed that any traffic infraction had occurred.” 134 Or App at 634 (emphasis in original). It appears that the majority would require direct *638testimony of the stopping officer in order to find evidence in the record about the officer’s belief that an infraction occurred. Such direct testimony is not required. See Gildroy v. MVD, 132 Or App 235, 888 P2d 64 (1995).
In Gildroy, the petitioner argued that because Officer Marsalis, who was present in the room with the petitioner during his phone call, did not testify as to why he was standing near the petitioner, there was no evidence in the record to explain the reason for Marsalis’s behavior. Officer Mears, another officer present but not in the room with the petitioner, testified about Marsalis’s conduct during the breathalyzer. We determined that, even though Marsalis did not testify, the evidence offered by Mears supported a reasonable inference that Marsalis stood near the petitioner during the phone call to satisfy the requirements of OAR 257-30-020(l)(b). Id. at 241. Based on this we concluded that there was evidence in the record to support the hearings officer’s findings.
In this case, Deputy Radar testified about the radio transmissions relayed to the dispatcher by Officers Fulton and Foster. Radar testified that the two police vehicles were following petitioner’s and the other vehicle and that
“I heard Officer Fulton notify the dispatcher that the vehicles aren’t stopping. They’re not responding to lights or sirens.”
In addition, Radar testified about his conversation with Officer Sharke upon his arrival at the location of the stop:
“I parked my patrol car and I then walked [sic] for Officer Sharke and I asked him for — what observations he had made during his contact with Mr. Pomerenke. Officer Sharke told me that as the two vehicles pulled into the Thriftway parking lot, that the Geo — or that the Saab continued to travel straight up towards the store, however, that the Geo did immediately pull off to the right. So the two vehicles at that point had split off and Officer Sharke informed me that he continued up with his lights — his lights had been activated the entire time and he continued to follow up and pulled in behind the Saab which continued up towards the store.” (Emphasis supplied.)
Radar’s statements are evidence of the officer’s subjective belief that an infraction occurred and it would be reasonable *639to infer from that evidence that the officer based his decision to stop on petitioner’s failure to yield to an emergency vehicle. There is no evidence in the record suggesting any other basis for the stop of the Saab. Thus, it is improper for the majority to disregard all of the statements offered by Radar as evidence of the stopping officer’s belief that an infraction occurred and conclude that there was no evidence in the record to believe that any traffic infraction had occurred. Petitioner does not challenge the findings of the hearings officer that “[b]oth vehicles were failing to yield for the overhead lights of emergency vehicles.” There is a basis in the record for that finding. Failing to respond to the signal of an emergency vehicle in the ways required by ORS 811.145 is a traffic infraction. The facts existing at the time of the stop, when viewed objectively, provided probable cause to believe that this traffic infraction had occurred, thus the stop was lawful.
Petitioner makes an alternative argument. He contends that he did not violate ORS 811.145 because the responses set out in the statute are only required of the car immediately in front of the emergency vehicle. ORS 811.145(1) provides:
“A person commits the offense of failure to yield to an emergency vehicle or ambulance if an ambulance or emergency vehicle that is using a visual or audible signal in a manner described under ORS 820.300 to 820.320 approaches the vehicle the person is operating and the person does not do all of the following:
“(a) Yield the right of way to the ambulance or emergency vehicle.
“(b) Immediately drive to a position as near as possible and parallel to the righthand edge or curb of the roadway clear of any intersection.
“(c) Stop and remain in such position until the emergency vehicle or ambulance has passed.”
Petitioner concentrates on the word “approaches” in ORS 811.145 and argues that if the statute was applied as the hearings officer applied it, the statute would be “completely unclear” as to how many vehicles in a line must comply with the statute when an emergency vehicle ‘ ‘ approaches ’ ’ the last car in the line. Neither the word “approaches” nor its context in the statute so limit a motorist’s obligation. An emergency *640vehicle with lights and siren activated can approach other vehicles from many directions, including from the rear in the same lane of travel, or in the same direction in a parallel lane or in the opposite direction in an adjoining lane. An emergency vehicle entering an intersection could be approaching any vehicle on any of the four intersecting streets. The obvious purpose of the statute is to give emergency vehicles a relatively safe and clear path. It would be ridiculous to say that the requirements of the statute designed to meet that purpose apply only to the driver immediately in front of the emergency vehicle.
Implicit in petitioner’s argument is that he did not violate the statute by failing to stop because the officers only had probable cause to stop the vehicle behind him. When an emergency vehicle approaches, ORS 811.145 requires an absolute response from the motorist approached on the roadway. That is neither the time nor place to litigate whether the emergency vehicle is traveling to a legitimate emergency or is trying to stop someone else, or whether the emergency vehicle operator has lawfully activated the lights and siren. The obligation is to give the emergency vehicle the right of way whatever the reason for the emergency signal.
In summary, I disagree wdth the majority’s statement of the applicable analysis, and its conclusion that there is no evidence to support the hearings officer’s findings or conclusions about the legitimacy of the stop. I also reject petitioner’s alternative argument, which the majority does not address. The hearings officer did not err; I dissent.

 One principal argument of MVD was that petitioner did not properly raise the issue of the stop before the hearings officer as required by Bish v. MVD, 97 Or App 648, 776 P2d 1320 (1989). The only persons who appeared at the hearing were petitioner, his attorney and the arresting officer. Petitioner’s attorney, in his opening statement, specifically said he was challenging the stop and cited Bish as the reason. He cross-examined the officer about the stop and argued its validity after the close of the evidence. The hearings officer conducted the direct examination of the officer and was aware that the lawfulness of the stop was an issue and fully developed the facts about the stop. I agree with the majority that the issue was raised and litigated and I find it strange that MVD makes an extended argument about preservation.